WiNSLow, C. J.
This is an action of certiorari brought to reverse the action' of the board of review of the city of Milwaukee for the year 1912 in refusing to deduct from the gross valuation of the capital stock of the bank the value of a building then under construction for its main banking house, but which had never been occupied, as well as the value of a branch office and the land on which it stands. The trial court reversed the action of the board of review, and this appeal is taken from that1 judgment. We think this judgment must be reversed because it appears that the takes in question were voluntarily paid by the bank, without protest or compulsion, December 31, 1912, and before the judgment in the case was rendered. This fact was brought to the attention of the court by motion before judgment. The fact of the voluntary payment is undisputed, but it is sought to avoid it's effects by a showing that the *500president of tbe bank, wbo made tbe payment, did not at tbe time bave in mind tbe fact' tbat tbis proceeding was pending, and tbe further fact tbat about a week later tbe president gave written notice of bis mistake to tbe city officers and demanded back tbe money paid, and offered to return tbe receipts.
It is very well settled tbat by tbe voluntary payment of a tax all right to bring action to recover it back or question it's legality is waived. Custin v. Viroqua, 67 Wis. 314, 30 N. W. 515. The principle is a salutary one. It tends to quiet' disputes, diminish litigation, and relieve from embarrassment tbe transaction of public business. If a person could, without any coercion, fraud, or mistake of fact, pay a tax without objection and afterwards demand bis money back and successfully maintain an action to recover it because be forgot at tbe time of payment tbat be proposed t'o contest tbe tax or because be did not know tbe legal effect of a voluntary payment', tbe door would be opened wide for actions to recover back payments made voluntarily, but subsequently repented of. We decline to open that door. We think tbat upon tbe fact of tbe voluntary payment being brought to tbe attention of tbe court the writ should bave been quashed.
By the Court. — Judgment reversed, and action remanded with directions to quash the writ of certiorari.